UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-6693



DAVID FARRELL SULLIVAN,

                                               Plaintiff - Appellant,

           versus


JENNIFER     W. WELLS; LORETTA RHORER; SHANE
DIEDMON;     LARRY POWERS, Director; UNKNOWN
AGENTS,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(CA-02-3879-7-26)


Submitted:    December 13, 2004            Decided:   February 9, 2005


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David Farrell Sullivan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              David Farrell Sullivan appeals the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint.

The   district    court   referred      this   case   to   a   magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).               The magistrate judge

recommended that relief be denied and advised Sullivan that failure

to file timely and specific objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.      Despite this warning, Sullivan failed to timely

and specifically object to the magistrate judge’s recommendation.

              The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                   See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).            Sullivan has waived appellate

review   by    failing    to   timely    file   specific       objections   after

receiving proper notice.        Accordingly, we affirm the judgment of

the district court.       We further affirm the district court’s orders

denying Sullivan’s motions for post-judgment relief, and deny

Sullivan’s motion for appointment of counsel.

              We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                       AFFIRMED

                                     - 2 -